Case 9:18-cv-80176-BB Document 268-8 Entered on FLSD Docket 08/16/2019 Page 1 of 1



  DEF_00079344.msg ‐ header.txt

       1   Received: by 10.49.87.99 with SMTP id w3csp150869qez;
       2           Thu, 23 Jun 2011 19:03:57 ‐0700 (PDT)
       3   Received: by 10.101.3.26 with SMTP id f26mr6628969ani.0.1351116096730;
       4           Thu, 23 Jun 2011 19:03:56 ‐0700 (PDT)
       5   Return‐Path: <dave@davekleiman.com>
       6   Received: from server505.appriver.com (server505c.appriver.com. [98.129.35.7])
       7           by mx.google.com with ESMTPS id v8si329566yhm.130.2011.06.23.19.03.56
       8           (version=TLSv1/SSLv3 cipher=OTHER);
       9           Thu, 23 Jun 2011 19:03:56 ‐0700 (PDT)
      10   Received‐SPF: pass (google.com: domain of dave@davekleiman.com designates
      10   98.129.35.7 as permitted sender) client‐ip=98.129.35.7;
      11   Authentication‐Results: mx.google.com; spf=pass (google.com: domain of
      11   dave@davekleiman.com designates 98.129.35.7 as permitted sender)
      11   smtp.mail=dave@davekleiman.com
      12   X‐Note‐AR‐ScanTimeLocal: 06/23/2011 09:03:55 PM
      13   X‐Policy: GLOBAL ‐ davekleiman.com
      14   X‐Primary: dave@davekleiman.com
      15   X‐Note: This Email was scanned by AppRiver SecureTide
      16   X‐ALLOW: @davekleiman.com ALLOWED
      17   X‐Virus‐Scan: V‐
      18   X‐Note: Spam Tests Failed:
      19   X‐Country‐Path: UNKNOWN‐>UNITED STATES‐>UNITED STATES
      20   X‐Note‐Sending‐IP: 98.129.35.1
      21   X‐Note‐Reverse‐DNS:
      22   X‐Note‐Return‐Path: dave@davekleiman.com
      23   X‐Note: User Rule Hits:
      24   X‐Note: Global Rule Hits: G329 G330 G331 G332 G336 G337 G348 G444
      25   X‐Note: Encrypt Rule Hits:
      26   X‐Note: Mail Class: ALLOWEDSENDER
      27   X‐Note: Headers Injected
      28   Received: from [98.129.35.1] (HELO smtp.exg5.exghost.com)
      29     by server505.appriver.com (CommuniGate Pro SMTP 5.3.13)
      30     with ESMTPS id 236045818 for craig@panopticrypt.com; Thu, 23 Jun 2011
      30     21:03:55 ‐0500
      31   Received: from MBX02.exg5.exghost.com ([169.254.2.43]) by
      32    HT03.exg5.exghost.com ([98.129.23.45]) with mapi; Thu, 23 Jun 2011 21:03:55
      33    ‐0500
      34   From: Dave Kleiman <dave@davekleiman.com>
      35   To: Craig Wright <craig@panopticrypt.com>
      36   Date: Thu, 23 Jun 2011 21:03:48 ‐0500
      37   Message‐ID: <41A9E8A6808A4C498A4747A540FFF51F373EEDF40F@MBX02.exg5.exghost.com>
      38   Accept‐Language: en‐US
      39   Content‐Language: en‐US
      40   X‐MS‐Has‐Attach:
      41   X‐MS‐TNEF‐Correlator:
      42   acceptlanguage: en‐US
      43   Content‐Type: text/plain; charset="utf‐8"
      44   Content‐Transfer‐Encoding: base64
      45   MIME‐Version: 1.0
      46   Subject: Requested attached.




                                                                                   Page: 1
